Title: To Thomas Jefferson from Bernard Peyton, 21 May 1821
From: Peyton, Bernard
To: Jefferson, Thomas

Dear Sir,Richd
21 May 1821I have yours covering a note for $1125 negotiable at the Virga Bank, which I have endorsed, & deposited for discount, as well as $12 interest upon it for 64 days.Your Tobacco is not yet to hand, nor is any more your Flour, when they are, will dispose of them on the best possible terms for your a/c, of which you shall be advised.With great respect Yours very TruelyBernard PeytonFlour $3 ¾Tobacco $4 @ 12 ¼